Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/13/21 has been entered.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11 and 20 (and respective dependent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-11, 15-20, 22 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Lothian et al. (US 2015/0160916) in view of Foote et al. (US 2003/0160944).
Regarding claims 1 and 11, Lothian teaches a system comprising: 
a memory that stores instructions (paragraphs 5 and 70);
one or more databases that store a plurality of music tracks and a plurality of video sequences (paragraph 18 teaches multiple systems, server devices and social network databases); and
one or more processors (paragraphs 5 and 64-66 and 69-70 teaches a processor that performs the system's functions) configured by the instructions to perform operations comprising:
accessing a music track from the one or more databases, the music track having a tempo corresponding to a frequency of beats in the music track (Fig. 2, step 202 teaches wherein a soundtrack is received (paragraph 25 more explicitly teaches wherein the soundtrack list is stored on the server side (database) and allows for the users/clients to select a soundtrack). Paragraph 25-29 teaches beat information including speed/tempo with regards to the music track);

However, although Lothian teaches the ability to select first and second video clips of certain lengths from matching videos and generating an audio/video sequence (Fig. 2, step 208, paragraph 61 teaches generating a movie that represents the plurality of clips combined with the soundtrack), fails to explicitly teach the nature in which the video clips are generated/extracted from a first and second video sequence per se. Therefore, fails to explicitly teach the following limitations, but Foote teaches:
based on respective distance measures between successive frames in the individual video sequence, identifying transitions within the individual video sequence wherein the identified transitions include a first transition after a beginning of the individual video sequence and a second transition before an end of the individual video sequence, and wherein the identified transitions indicate one or more characteristics of the individual video sequence (Fig. 1, change detect 115 detects changes in the successive video frames from the video signal to identify shot boundaries (identifying transitions) in the video signal. Figs. 4 especially teaches wherein within a video signal there are several shot boundary/transitions detected (see the video change “peaks”) between the beginning of the video sequence and the end of the video sequence), and
generating an audio/video sequence that comprises the individual video sequence and the music track, wherein generating the audio/video sequence comprises modifying a duration of the individual video sequence between the first and second transitions so that the first and second transitions align with respective beats of the 
It is noted that paragraphs 66 and Fig. 6 is an alternate embodiment than Fig. 4. Foote in paragraph 57 eludes to the need of matching particular audio peaks to the video signal. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the alternated embodiment (Fig. 6) of Foote into the embodiment of Fig. 4 such that the audio changes in Fig. 4 are related to the location of the beats, because such an incorporation allows for the benefit of improving video and audio peak alignment. 
Thereafter, It would have been obvious to one of ordinary skill in the art at the time of the invention to incorporate the teachings of Foote into the system of Lothian such that Lothian can utilize the teachings of Foote to determine transitions within a particular track and to alter the duration of the video segments within between the first and second transitions, because such incorporation allows for the benefit of accurately and concisely summarizing longer video sequences and also allows for automatically generating a video summary (Foote: paragraphs 4-7).
Regarding claims 6 and 15 and 22, Lothian teaches the claimed wherein: the operations further comprise accessing a search query; and the accessing of the individual video sequence from the one or more databases is based on the search 
Regarding claims 7 and 16, Foote teaches the claimed wherein: modifying the duration of the individual video sequence between the first and second transitions comprises modifying the duration of the individual video sequence between the first and second transitions to be an integral multiple of a beat period of the music track (Figs. 4 and paragraph 53 teaches wherein the shot boundary/transitions  detected in a video signal, the peaks detected in the video signal is matched to an audio signal. Paragraph 53 specifically teaches that the video between transitions are aligned to the peaks in the audio signal and are specifically truncated to fit the length of the audio signal. Paragraph 66 and Fig. 6 teaches wherein beats of the audio signals are aligned with the video shot boundary/transitions to generate).
Regarding claims 8 and 17, Lothian and Foote teaches the claimed wherein: the generating of the audio/video sequence comprises generating the audio/video sequence with a predetermined duration (as discussed in claims 1 and 11 above, Lothian teaches that with respect to the movie providing the determination of a predetermined duration (paragraphs 41 and 61). Similarly, Foote teaches generation of a new video with a specific length (see Figs. 4 and 6)).
Regarding claims 9 and 18, Lothian and Foote teaches the claimed wherein: the generating of the audio/video sequence comprises generating the audio/video sequence with a duration equal to a duration of the music track (as discussed in claims 
Regarding claims 10 and 19, Lothian teaches the claimed wherein: the generating of the audio/video sequence comprises generating the audio/video sequence with a user-selected duration (paragraph 41 teaches that “a user may request a particular movie length”).
Claim 20 is rejected for the same reasons as discussed in claims 1 and 11 above wherein Lothian teaches in paragraphs 20-21, 65-66 and 70 for a computer readable medium that stores instructions to be executed by one or more processors.
	Regarding claim 25, the proposed combination of Lothian and Foote teaches the claimed wherein the accessing of the individual video sequence comprises selecting the individual video sequence from among a plurality of video sequences based on the tempo of the music (Lothian: Figs. 4 and paragraph 53 teaches wherein the shot boundary/transitions detected in a video signal, the peaks detected in the video signal is matched to an audio signal. Paragraph 53 specifically teaches that the video between transitions are aligned to the peaks in the audio signal and are specifically truncated to fit the length of the audio signal. Paragraph 66 and Fig. 6 teaches wherein beats of the audio signals are aligned with the video shot boundary/transitions to generate).
Regarding claims 26 and 27, in the proposed combination of Lothian and Foote, Foote teaches the claimed wherein: the accessing of the individual video sequence comprises selecting the individual video sequence from among a plurality of video sequences based on the tempo of the music track (Figs. 4 and paragraph 53 .

Claims 3, 12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lothian et al. (US 2015/0160916) in view of Foote et al. (US 2003/0160944) and further in view of Stanghed et al. (US 2015/0142147).
Regarding claims 3, 12 and 21, in the proposed combination of Lothian and Foote, Lothian fails to teach, however, Stanghed teaches the claimed wherein:
the operations further comprise receiving a selection of a tempo, and the accessing of the music track from the one or more databases is based on the selected tempo and the tempo of the music track (Figs. 6-7, starts with the selection of the tempo).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate beat/tempo information of Stanghed into the preference for music selection of Lothian (in the proposed combination of Lothian and Foote) because said incorporation allows for the benefit of improving a user experience (Stanghed: abstract and paragraphs 32-35).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891.  The examiner can normally be reached on M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GELEK W TOPGYAL/
Primary Examiner, Art Unit 2481